MEMORANDUM **
Upon review of the record and appellant’s response to this court’s order to show cause, this court hereby summarily affirms the district court’s order denying appellant’s motion for preliminary injunctive relief and the district court’s order denying appellant’s motion for reconsideration. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record); Harris v. Board of Supervisors, LA. County, 366 F.3d 754, 760 (9th Cir.2004) (denial of preliminary injunction reviewed for abuse of discretion).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.